UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 15, 2011 DELTA AIR LINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-05424 58-0218548 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 20706, Atlanta, Georgia30320-6001 (Address of principal executive offices) Registrant’s telephone number, including area code:(404) 715-2600 Registrant’s Web site address:www.delta.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b). Rodney E. Slater is a member of the Board of Directors of Delta Air Lines, Inc. (“Delta”).On February 15, 2011, Mr. Slater, who is a partner in the law firm of Patton Boggs LLP, informed Delta that he has decided not to stand for reelection to Delta’s Board of Directors at the 2011 annual meeting of stockholders because Delta has decided to retain Patton Boggs to provide certain professional services and this retention would limit Mr. Slater’s ability to serve on certain committees of Delta’s Board of Directors.Mr. Slater has not advised Delta of any disagreement with Delta on any matter relating to Delta’s operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA AIR LINES, INC. By: /s/ Leslie P. Klemperer Date: February 17, 2011 Leslie P. Klemperer Secretary 3
